Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Invention I in the reply filed on July 7, 2021 is acknowledged.  The traversal is on the ground(s) that the shared technical feature of Invention I, Invention II, and Invention III is, in fact, a special technical feature.  This is not found persuasive because the reasons cited in the restriction requirement, e.g. that the prior art discloses the shared technical feature, is valid. The Applicant has cited a limitation, e.g. the specific definition of the number of subunits of the polymer in the instant application, that is not properly claimed in the instant application, which the Examiner therefore does not find persuasive.
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 5-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Claims 11-14 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-4 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “each of Ra-Rd, each of Ra0-Rd0, each of Ra1-Rd1, and each of Ra2-Rd2 are respectively independently selected from H, chloro, bromo, C1-C4 alkyl, chloro C1-C4 alkyl, bromo C1-C4 alkyl, C1-C4 alkoxy, chloro C1-C4 alkoxy and bromo C1-C4 alkoxy,” and the claim also recites “preferably, Ra-Rd, Ra0-Rd0, Ra1-Rd1, and Ra2-Rd2 are all H” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of compact prosecution, the Examiner will evaluate Claim 2 as reading: “The polymer according to claim 1, wherein each of Ra-Rd, each of Ra0-Rd0, each of Ra1-Rd1, and each of Ra2-Rd2 are respectively independently selected from H, chloro, bromo, C1-C4 alkyl, chloro C1-C4 alkyl, bromo C1-C4 alkyl, C1-C4 alkoxy, chloro C1-C4 alkoxy and bromo C1-C4 alkoxy.”
7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “n and n0 are each independently usually a number from 0 to 40,” and the claim also recites “preferably a number from 0 to 20, more preferably a number 0 is a number from 20 to 40, preferably a number from 24 to 36, more preferably a number from 25 to 30” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of compact prosecution, the Examiner will evaluate Claim 3 as reading: “The compound according to claim 1, wherein n and n0 are each independently a number from 0 to 40.”
8.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “n1 and n2 are each independently a number from 0 to 5,” and the claim also recites “preferably a number from 0 to 2, more preferably 0; and/or n1+n2 is a number from 0 to 5, preferably a number from 0 to 3, and more preferably 0” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of compact prosecution, the Examiner will evaluate Claim 4 as reading: “The polymer according to claim 1, wherein n1 and n2 are each independently a number from 0 to 5.”
9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “n and n0 are each independently usually a number from 0 to 40,” and the claim also recites “preferably a number from 0 to 20, more preferably a number from 12 to 18, and n+n0 is a number from 20 to 40, preferably a number from 24 to 36, more 0 are each independently a number from 0 to 40.”
10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “n1 and n2 are each independently a number from 0 to 5,” and the claim also recites “preferably a number from 0 to 2, more preferably 0; and/or n1+n2 is a number from 0 to 5, preferably a number from 0 to 3, and more preferably 0” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of compact prosecution, the Examiner will evaluate Claim 16 as reading: “The polymer according to claim 2, wherein n1 and n2 are each independently a number from 0 to 5.”
11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “n1 and n2 are each independently a number from 0 to 5,” and the claim also recites “preferably a number from 0 to 2, more preferably 0; and/or n1+n2 is a number from 0 to 5, preferably a number from 0 to 3, and more preferably 0” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 1 and n2 are each independently a number from 0 to 5.”

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 15 have the limitation (in part) of “n and n0 are each independently usually a number from 0 to 40.” “Usually” is defined as “most often,” i.e. most often but not always. Given that Claims 3 and 15 are dependent of independent Claim 1 and Claim 1 recites (in part) “n and n0 are each independently a number from 0 to 40,” Claims 3 and 15 do not further limit, and indeed further broaden, the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
16.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	Claims 1-4 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (Japanese Patent Publication No. JP 59-175483 A), hereinafter Tomita.
18.	Regarding Claims 1-4 and 15-17, Tomita teaches (page 1, line 13 to page 3, line 110) a polymer of formula (I). Tomita teaches (Paragraph [0001]) each of Ra-Rd, each of Ra0-Rd0, each of Ra1-Rd1, and each of Ra2-Rd2 are hydrogen (H).

Conclusion
19.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737